Exhibit 12.1 LSB Industries, Inc. Unaudited Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividends (Dollars in thousands) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate Add: Fixed charges Share of distributed income of 50% owned affiliate Adjusted Earnings Fixed Charges: Interest expense(1) Estimate of interest in rental expense Fixed Charges Preferred stock dividends: Combined fixed charges and preferred stock dividends Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (1) Interest expense includes amortization of deferred debt issuance costs and excludes realized and unrealized gains or losses on interest rate financial instruments that are reported as interest expense.
